UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP FLEMING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:06-cr-00655-DCN-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Fleming, Appellant Pro Se.     Peter Thomas          Phillips,
Assistant United States Attorney, Charleston, South          Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Phillip    Fleming    appeals    the    district     court’s      order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no   reversible   error.      Accordingly,         we    affirm    for   the

reasons stated by the district court.               United States v. Fleming,

No.     2:06-cr-00655-DCN-1       (D.S.C.    Nov.     9,   2010).         We     deny

Fleming’s motion for preparation of transcripts at government

expense.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in    the     materials

before    the   court   and   argument      would   not    aid   the    decisional

process.

                                                                           AFFIRMED




                                       2